DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/20/22 has been entered.  Claims 1-15, 17-21 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/14/22.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 5/17/22 has been considered by the examiner.
Claim Objections
Claim(s) 1, 2 is/are objected to because of the following informalities: 
Claim 1 Line 19 is recommended to read “in each of the tubular bodies” in order to clarify that Line 19 is a plurality as established in Lines 17-18
Claim 2 Line 3 “length (c) is at least 100% of the outer diameter (D)” is objected to for the following:
The recitation is not necessarily clear that it is referring to the lengths and outer diameters of each tubular body, as drawing reference numerals do not hold patentable weight
Depending on the aforementioned, the recitation may fail to further limit from Claim 1 Line 19 “the length (c) is greater than the outer diameter (D) of each of the tubular bodies”; review is needed; otherwise, Claim 2 may warrant a 112(d) rejection
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 10, 11, 14, 15, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, Gillern (FR 389990), and Guest et al (USPN 10492566), herein Guest.
Regarding Claim 1, Wilson teaches a shoe having a forefoot region, a heel region, and a midfoot region between the forefoot region and the heel region (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"; as for forefoot, heel, and midfoot regions-- Col. 14 Lines 64-65 “forefoot region 410”; Col. 14 Line 67 “midfoot region 412”; Col. 15 Line 1 “hindfoot region 414”; however, examiner notes that the recited regions do not necessarily have to conform to the regions delineated), the shoe comprising:
a shoe upper (Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"),
wherein the shoe upper comprises a knitted fabric (Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"),
wherein the shoe upper has a plurality of tubular bodies extending therefrom (Col. 15 Line 4 "plurality of eyelets 460"; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"),
the tubular bodies each defining a loop for threading a lace (Col. 16 Lines 40-42 "fastener may be threaded through one or more of the eyelets 460 on the medial side 400…and one or more of the eyelets 460 on the lateral side 402"; see Fig. 1B for clarification; although Fig. 1B is directed to a different embodiment, one of ordinary skill in the art would understand how it applies to the recitation of Col. 16),
wherein the tubular bodies each have a shape which form a passage for the lace (Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; see Fig. 5; Col. 16 Lines 3,4, 7-9 "single elongate member 510 is utilized to form the plurality of eyelets 460 on the medial side 400…in a square wave pattern...a single elongate member is also utilized to form the plurality of eyelets 460 on the lateral side 402"), characterized in that
wherein the plurality of tubular bodies includes a plurality of lateral tubular bodies on a lateral side of the shoe upper (see Fig. 4B; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; see Fig. 5; Col. 16 Lines 3,4, 7-9 "single elongate member 510 is utilized to form the plurality of eyelets 460 on the medial side 400…in a square wave pattern...a single elongate member is also utilized to form the plurality of eyelets 460 on the lateral side 402"; Col. 14 Lines 55-57 "second embodiment 40 depicted in the Figs. 4A, 4B, and 5 shows an article of footwear 40 configured for a right foot"; Col. 16 Line 9 "lateral side 402")
and a plurality of medial tubular bodies on a medial side of the shoe upper (see Fig. 4A; Col. 16 Line 4 "eyelets 460 on the medial side 400"), and
wherein the lateral tubular bodies are disposed in rows (Col. 15 Lines 55-58 "as illustrated in Figs. 4A, and 4B, the plurality of eyelets 460 are disposed on the medial and lateral sides 400, 402 of the upper 430 in a grid-like array (i.e., in a series of rows and columns)")
and the medial tubular bodies are disposed in rows and more than three columns (Col. 15 Lines 55-58 "as illustrated in Figs. 4A, and 4B, the plurality of eyelets 460 are disposed on the medial and lateral sides 400, 402 of the upper 430 in a grid-like array (i.e., in a series of rows and columns)"; see Fig. 4A, 4B for more than three columns),
wherein the more than three columns includes at least a first column, a second column, and a third column (see Figs. 4A, 4B for the first, second and third column).

Wilson Figs. 4A, 4B embodiment does not explicitly teach wherein at least a part of each of the tubular bodies comprises a knitted fabric,
the knitted fabric of the shoe upper and the knitted fabric of the tubular bodies forms a unitary knit construction,
wherein the tubular bodies are connected with the knitted fabric of the shoe upper by the knitted construction,
wherein each of the lateral tubular bodies define an outer diameter (D) and a length (c) that extend in an axial direction (a).

However, Wilson Fig. 4A-4B embodiment at least suggests wherein at least a part of each of the tubular bodies comprises a knitted fabric (Col. 7 Lines 51-55 "eyelet 160 is constructed from a pair of slits/openings 200…and a portion of one of elongate members….300, 310, 320, 330 being threaded through the pairs of slits 200"; Col. 8 Lines 47-50 "elongate member comprises one or more yarns (material in a form suitable for knitting....or otherwise intertwining to form a textile fabric").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson embodiment of Figs. 4A, 4B with the embodiment of Figs. 3A-3B as Wilson discloses such a structure, such as for easier unitary manufacturing (see extrinsic evidence Brinkman et al USPN 10844526).

Nevertheless, Brinkman Figs. 2, 3 embodiment teaches wherein at least a part of each of the tubular bodies comprises a knitted fabric (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"),
the knitted fabric of the shoe upper and the knitted fabric of the tubular bodies forms a unitary knit construction (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"),
wherein the tubular bodies are connected with the knitted fabric of the shoe upper by the knitted construction (see aforementioned; inasmuch as it’s a unitary knit, then the structures are connected via knitted construction as recited),
wherein each of the lateral tubular bodies define an outer diameter (D) and a length (c) that extend in an axial direction (a) (inasmuch as it has an arc, it has an outer diameter; inasmuch as it has an extent from toe to heel or a thickness from lateral to medial, it has a length in an axial direction a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of Brinkman as a simple substitution of one lace-holding structure for another such as for aesthetic design and for easier manufacturing of less parts. 

Wilson Figs. 4A,4B embodiment also does not explicitly teach wherein the lateral tubular bodies are disposed in more than three rows.

However, Wilson Figs. 4A-4B embodiment at least suggests wherein the lateral tubular bodies are disposed in more than three rows (Col. 16 Line 58-Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system…of the article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…the optimization may be based on footwear usage (e.g., more support for athletic activities, such as running…and or based on the shape of the foot disposed within the article of footwear (e.g.,…more eyelets 460 utilized for narrow feet).  Thus…enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s Figs. 4A, 4B embodiment to have more than three rows in addition to its more than three columns in order to provide a larger degree of customization for its user, such as narrower feet can have additional support and/or the other reasons listed as aforementioned.  

Furthermore, Brinkman Fig. 5 embodiment teaches wherein the lateral tubular bodies are disposed in more than three rows (see Brinkman Fig. 5 embodiment; Col. 7 Lines 11-13 “structures extending from the surface of a knitted component may additionally…be used for functions other than for receiving a lace”, indicating that the structures can be used for lace and other functions; Col. 7 Lines 16-17 “first structures 342 may be a structure similar to the first structures 142 as described above (with reference to Fig. 1-Fig. 3)”, wherein first structures 342 are clearly shown as disposed in more than three rows and more than three columns as well).
Inasmuch as Brinkman Fig. 5 embodiment first structures 342 are of the same structure and same functionality as Brinkman Figs. 2, 3 embodiment first structures 142, it would’ve been obvious to modify Wilson’s Fig. 4A, 4B embodiment’s knitted tubular bodies provided by Brinkman Figs. 2, 3 embodiment to be in more than three rows (in addition to already being in more than three columns) as taught by Brinkman Fig. 5 embodiment for additional functionalities and support, especially as Wilson already suggested as such for customization and/or support purposes.

Wilson also does not explicitly teach wherein the length (c) is greater than the outer diameter (D) of each of the tubular bodies.

However, modified Wilson at least suggests wherein the length c is greater than the outer diameter D of each of the tubular bodies (see Brinkman Figs. 2,3 embodiment; Col. 5 Lines 13-18 “while in Fig. 3, the first structure 142 is depicted as having cross-sectional width of only one loop, in other exemplary embodiments, more (and potentially many more) loops may extend across the width of the first structure 142.  For example, at least…20 loops, or more…may extend”).  
Inasmuch as Brinkman Figs. 2, 3 embodiment already teach that the width can be further expanded, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson is capable of teaching that the length c is greater than the outer diameter D for each of the tubular bodies.  

Nevertheless, Gillern teaches wherein the length c is greater than the outer diameter D (see Fig. 1; [0020] "guide for the lace or cord 1 consists of small, short, curved tubes 2 whose inside diameter is preferably chosen to be very little greater than the thickness of the lace";  [0021] "two small tubes 2"; "the two strands of the shoelace 1 cross passing from a tube of a surface in a tube from the other surface" clearly showing a greater length over diameter ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Wilson’s knitted tubular bodies provided by Brinkman such that each of the lengths is greater than each of the outer diameters as clearly taught by Gillern as Gillern shows such a design is well known in the art, such as to better support/guide the lace.  

Wilson also does not explicitly teach wherein at least the first column and the second column are disposed within the forefoot region of the shoe.

However, Wilson Figs. 3A, 3B embodiment at least suggests eyelets in the forefoot region (Col. 7 Lines 21-22 “portion of the instep 134 proximate to the forefoot region 110 may also include eyelets 160”),
and Wilson already suggests additional eyelets for a variety of purposes (Figs. 1A, 1B embodiment in Col. 4 Line 65-Col. 5 Line 12; Figs. 4A, 4B embodiment in Col. 16 Line 58-Col. 17 Line 5).

Guest teaches wherein eyelets are within the forefoot region of the shoe (see Figs. 7 and 8; Col. 10 Lines 20-21 "article 500 includes forefoot portion 410, midfoot portion 412"; Col. 10 Lines 27-29 “tensioning system 530 includes tubular structure 540, first tensile strand 560 and a plurality of secondary tensile strands 580”; Col. 10 Lines 41-45 “tubular structure 540 includes plurality of openings 550.  Portions of first tensile strand 560 may extend outwardly through plurality of openings 550 and may be engaged by plurality of secondary tensile strands 580 at various portions along tubular structure 540”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that the number and orientation of its eyelets extend to the forefoot especially as Guest shows that it is known to have a plurality of eyelets in the forefoot region in order to facilitate a dynamic fit and/or to enhance the support of the upper, and/or to provide the ability to vary the tension across different regions of the upper (Col. 11 Lines 43-45, 52-54), especially as Wilson already taught more than three columns and modified Wilson already teaches additional eyelets (see aforementioned with Wilson Figs. 4A, 4B embodiment and Brinkman Fig. 5 embodiment).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson teaches wherein at least the first column and the second column are disposed within the forefoot region of the shoe.
Regarding Claim 2, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Modified Wilson further teaches wherein each of the tubular bodies further comprise an inner diameter (d) for receiving the lace (inasmuch as Wilson modified by Brinkman teaches the knitted tubular bodies having a thickness in the diameter, there is an inner diameter along with the previously taught outer diameter).

Gillern at least suggests wherein the length (c) is at least 100% of the outer diameter (D) (see Gillern Fig. 1).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the ratio of the length to the outer diameter and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that inasmuch as Wilson modified by Gillern teaches a significantly greater value in length than outer diameter as clearly illustrated in Gillern Fig. 1, the length is at least 100% the outer diameter). And as similarly aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wilson’s length to outer diameter ratio as modified by Gillern is capable of meeting the recitation such as for aesthetic design and intended use (for example, the larger the fastener, the greater the ability to secure the lace).

Furthermore, modified Wilson discloses the general conditions of the claimed invention except for the express disclosure of the value of the ratio of the tubular length to the outer diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio in the range as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Furthermore, such a ratio of length to diameter is known in the art, see extrinsic evidence Taylor 10702017.
Furthermore, even if necessary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s ratio of tubular length to outer diameter (as provided by Brinkman), if necessary, such that it is capable of meeting the recitation, such as for the purposes of more secure reinforcement, especially as Wilson already suggests such a limitation before modification (Col. 8 Lines 42-45 "elongate members 300, 310, 320, 330 can be formed from…an ordered assemblage of textile fibers having a high ratio of length to diameter") and as Brinkman also teaches a modifiable range.  
Regarding Claim 3, modified Wilson teaches all the claimed limitations as discussed above in Claim 2.
Modified Wilson at least suggests wherein the length (c) is at least 150% of the outer diameter (D) (see the aforementioned rejection of Claim 2, wherein such recitation is obvious for similar reasons).
Regarding Claim 5, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the plurality of tubular bodies are arranged in such a manner that the tubular bodies are aligned in the same direction (Col. 16 Lines 46-48 "eyelets 460…of the article of footwear 40 are all oriented in the same orientation"; wherein the modification by Brinkman to add additional rows/columns would still therefore be in the same direction, especially as Brinkman Fig. 5 also shows as such).
Regarding Claim 6, modified Wilson teaches all the claimed limitations as discussed above in Claim 2.
Modified Wilson at least suggests wherein the length (c) is at least 200% of the outer diameter (D) (see the aforementioned rejection of Claim 2, wherein such recitation is obvious for similar reasons).
Regarding Claim 7, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman further teaches wherein the knitted fabric of the shoe upper forms a single layer which bears the plurality of tubular bodies (inasmuch as it is a unitary construction, it is a single layer).
Regarding Claim 10, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman teaches wherein a yarn of the shoe upper consists of polyester or polyamide (Col. 3 Lines 43-46 "knitted component 144 may include one or more yarns…formed primarily of polyester, which may provide suitable elasticity and comfort characteristics to the upper 120"; inasmuch as the knitted component is capable of being only one of the yarns recited, specifically polyester, Brinkman teaches the recitation).
Even if Brinkman did not restrict the knitted component to a single material, modified Wilson teaches all of the elements of the instant invention as discussed in detail above except providing that the knitted component is restricted to a single material, wherein it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Wilson by restricting the upper to a single material. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make an upper of a single material on the basis of its suitability for the intended use. In other words, the use of a single material for the knitted component, such as polyester, would have been an "obvious to try" approach because the use of such a well-known material for a footwear is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to be solely of polyester as taught by Brinkman based on design choice such as how much elasticity and comfort is desired (Col. 3 Lines 43-46).
Regarding Claim 11, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman teaches wherein a yarn of the loops consists of polyester of polyamide (Col. 3 Lines 43-46 "knitted component 144 may include one or more yarns…formed primarily of polyester, which may provide suitable elasticity and comfort characteristics to the upper 120"; Col. 4 Lines 37-41 "one or more of the first structures 142 may include a loop at least partially formed by the first yarn, where the fist yarn may also form one or more of the intermeshed loops 146 of the knitted component"; inasmuch as the knitted component is capable of being only one of the yarns recited, specifically polyester, and inasmuch as the loop 142 can be fully formed by the first yarn, Brinkman teaches the recitation).
Even if Brinkman did not restrict the yarn loop to a single material, modified Wilson teaches all of the elements of the instant invention as discussed in detail above except providing that the yarn loop is restricted to a single material, wherein it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Wilson by restricting the yarn loop to a single material. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make a yarn loop of a single material on the basis of its suitability for the intended use. In other words, the use of a single material for the yarn loop, such as polyester, would have been an "obvious to try" approach because the use of such a well-known material for a footwear is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to be solely of polyester as taught by Brinkman based on design choice such as how much elasticity and comfort is desired (Col. 3 Lines 43-46).
Regarding Claim 14, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein all of the lateral tubular bodies are aligned in the same direction (see Figs. 4A, 4B of Wilson for same direction, wherein the modification by Brinkman to add additional rows/columns would still therefore be in the same direction, especially as Brinkman Fig. 5 embodiment also shows as such).
Regarding Claim 15, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Modified Wilson further teaches wherein the more than three rows of tubular bodies each includes at least two of the tubular bodies (wherein Brinkman Fig. 5 embodiment taught more than three rows, which clearly have at least two of the two tubular bodies and would be similarly numbered when modifying Wilson Figs. 4A, 4B embodiment, especially since Wilson already has more than 3 columns, and therefore there are at least two tubular bodies in each row), and
wherein the axial direction (a) extends from a toe end to a heel end of the upper and follows an outer profile of the upper (see Figs. 4A, 4B of Wilson; wherein in this instant claim 15, Brinkman Figs. 2, 3 embodiment do not necessarily suggest that the length (c) is greater than the outer diameter (D) as originally indicated in the rejection of Claim 1; however, the modifying teaching of Gillern still applies).
	Regarding Claim 19, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
	Wilson further teaches wherein each of the tubular bodies defines the axial direction (a) (wherein the existence of the tubular bodies means there is at least an axis a that can be delineated upon the bodies; even if the axis a is the same as axial direction a and even if length c is specifically defined as that of the extent of the tubular passage, there is an axis a by the existence of the tubular bodies),
wherein the axial direction (a) of each of the tubular bodies extend from a toe end to a heel end of the upper (see Figs. 4A,4B, wherein the passage of the tubular bodies are already indicated as extending from toe to heel, unchanged by the numerical or length/diameter modifications of Brinkman; wherein in this instant claim 19, Brinkman Figs. 2, 3 embodiment do not necessarily suggest that the length (c) is greater than the outer diameter (D) as originally indicated in the rejection of Claim 1; however, the modifying teaching of Gillern still applies).
Regarding Claim 21, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the lace is a single, continuous lace that extends from the lateral side to a medial side of the shoe (see Figs. 4A, 4B; Wilson teaches the lateral and medial side of the shoe which meets the structural limitations in the claims and performs the functions as recited such as being capable of having a single continuous lace extending from a lateral side to a medial side, especially in light of Wilson Figs. 1A and 1B embodiment; although this is directed to a different embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention how it would similarly apply to embodiment of Figs. 4A, 4B; Col. 4 Lines 65-Col. 5 Line 1 “number and placement of the plurality of eyelets 160 enable a user to selectively thread a fastener 170 (e.g., a lace…) through certain eyelets 160 to optimize the fit of the article of footwear 10 on the foot”; furthermore, the lace is functionally claimed).

Claim(s) 4, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, Gillern (FR 389990), and Guest et al (USPN 10492566), herein Guest, as applied to Claim(s) 1-3, 5-7, 10, 11, 14, 15, 19, 21 above, further in view of Taylor (USPN 10702017).
Regarding Claim 4, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson at least suggests wherein the rows of lateral tubular bodies are parallel (Col. 14 Lines 55-57 "second embodiment 40 depicted in the Figs. 4A, 4B, and 5 shows an article of footwear 40 configured for a right foot" as such, see Fig. 4B),
and the rows of medial tubular bodies are parallel (see Fig. 4A).

Brinkman also at least suggests wherein the rows of tubular bodies are parallel (see Fig. 5).

Nevertheless, Taylor teaches wherein the rows of lateral tubular bodies are parallel (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges"),
and the rows of medial tubular bodies are parallel (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, with the parallel arrangement of Taylor for aesthetic design choice.
Regarding Claim 17, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman Fig. 5 embodiment at least suggests wherein the more than three rows are all parallel with respect to one another (see Fig. 5).

Nevertheless, Taylor teaches wherein rows are parallel (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, with the parallel arrangement of Taylor for aesthetic design choice.
Regarding Claim 18, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
	Brinkman Fig. 5 embodiment at least suggests wherein the more than three columns are all parallel with respect to one another (see Fig. 5).

Nevertheless, Taylor teaches a parallel arrangement (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, with the parallel arrangement of Taylor for aesthetic design choice.
Regarding Claim 20, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman Fig. 5 embodiment at least suggests wherein the tubular bodies within each of the more than three rows are coaxial with one another (see Fig. 5).

Nevertheless, Taylor teaches the row elements are parallel (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges", wherein parallel would indicate coaxial with one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, with the parallel arrangement of Taylor, and therefore coaxial with one another, for aesthetic design choice.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, Gillern (FR 389990), and Guest et al (USPN 10492566), herein Guest, as applied to Claim(s) 1-3, 5-7, 10, 11, 14, 15, 19, 21 above, further in view of Burch (US Publication 2018/0332920). 
Regarding Claim 8, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman at least suggests wherein an upper layer of the knitted fabric bears the plurality of tubular bodies (Col. 4 Lines 11-14 "it is contemplated that multiple layers of intermeshed loops 146 may be included in the knitted component 144"; inasmuch as there are multiple layers but the figures clearly indicate that the tubular bodies are on the exterior layer, then the upper layer would have the tubular bodies).

Nevertheless, Burch teaches multiple knitted layers (see Figs. 4, 5, 7; [0001] "method of making an article of footwear incorporating a knit upper"; [0046] "second sock portion 30 inside out...moving the second sock portion 30...into the first sock portion void 28").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the multiple layers of Burch as a known method of constructing a multi-layered knit upper for easier manufacturing such as in order to more easily encompass other structures.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson teaches wherein an upper layer of the knitted fabric bears the plurality of tubular bodies (inasmuch as Wilson’s tubular bodies provided by Brinkman are a unitary knit construction on an exterior layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the multi-layer knit upper formed with the method of Burch would have the upper layer with the tubular bodies).
Regarding Claim 9, modified Wilson teaches all the claimed limitations as discussed above in Claim 8.
Brinkman at least suggests wherein a lower layer that is disposed below the upper layer is connected with the upper layer but has no contact with the loops (Col. 4 Lines 11-14 "it is contemplated that multiple layers of intermeshed loops 146 may be included in the knitted component 144"; inasmuch as there are multiple layers but the figures clearly indicate that the tubular bodies are on the exterior layer, then the upper/exterior layer would have the tubular bodies while there is also a lower layer not contacting the exterior side of the upper/exterior layer where the loops are located).

Nevertheless, Burch teaches multiple knitted layers (see Figs. 4, 5, 7; [0001] "method of making an article of footwear incorporating a knit upper"; [0046] "second sock portion 30 inside out...moving the second sock portion 30...into the first sock portion void 28").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the multiple layers of Burch as a known method of constructing a multi-layered knit upper for easier manufacturing such as in order to more easily encompass other structures.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson teaches wherein a lower layer that is disposed below the upper layer is connected with the upper layer but has no contact with the loops (inasmuch as Wilson’s tubular bodies provided by Brinkman are a unitary knit construction on an exterior layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the multi-layer knit upper formed with the method of Burch would have the upper layer with the tubular bodies, wherein the lower layer would not be touching the loops because the loops are formed on the exterior top surface of the first/exterior layer).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, Gillern (FR 389990), and Guest et al (USPN 10492566), herein Guest, as applied to Claim(s) 1-3, 5-7, 10, 11, 14, 15, 19, 21 above, further in view of Follet et al (US Publication 2017/0071291), herein Follet.
Regarding Claim 12, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson does not explicitly teach wherein a yarn of the shoe upper and a yarn of the loops are different in at least one property.

However, such a property may be of color, wherein a change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.

Nevertheless, Follet at least suggests wherein a yarn of the shoe upper and a yarn of the loops are different in at least one property (see Fig. 9, where the property is color; [0104] "upper 120 can also include indicia that visually indicate the gradient pattern of the textured area 450.  For example, in some embodiments, the upper 420 can vary in color across upper 420 for this purpose…high texture area 433 and high texture area 437 can be colored darker than reduced texture area 435", wherein one of ordinary skill in the art would be able to see that the area where the yarn of the loops would be are of a different color than certain other areas of the shoe upper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the different colored yarn loops such as for aesthetic design.
Regarding Claim 13, modified Wilson teaches all the claimed limitations as discussed above in Claim 12.
Modified Wilson teaches wherein a yarn of the shoe upper and a yarn of the loops have different colors (see aforementioned rejection of Claim 12).

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 17-21 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Liles (USPN 8161666), Nonogawa et al (USPN 9737117), Faucher et al (USPN 10039341), Fuerst, Sr (USPN 10856619), Lee (US Publication 2012/0246897), Settele (USPN 8661711), Min (USPN 7073279), Blakeslee (USPN 6952890), Adams (USPN 4200998), Reis (US Publication 2021/0378362), Gaither (USPN 6286233) directed to eyelets in the forefoot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732